Citation Nr: 1336166	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  03-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Phoenix RO (which declined to reopen the matters of service connection for a back condition and cervical spine degenerative disc disease, denied service connection for major depressive disorder, and denied a compensable rating for right shoulder scar).  The Veteran requested a Travel Board hearing; he failed (without giving cause) to report for such hearing on the scheduled date in February 2005.  This matter was previously before the Board and remanded in August 2006, August 2009 (when the Board also denied a compensable rating for right shoulder scar and reopened and remanded the claims of service connection for a back disorder and cervical disc disease), February 2011, September 2012 (when the Board also granted service connection for a back disorder and cervical disc disease), and May 2013.


FINDING OF FACT

In October 2012 correspondence, and again in May 2013, pursuant to the Board's remands, the Veteran was asked to provide identifying information and the releases needed for VA to secure pertinent outstanding evidence necessary to properly adjudicate his claim of service connection for a psychiatric disability; more than a year has passed, and he has not responded.


CONCLUSION OF LAW

By failing to submit releases for evidence deemed necessary to properly adjudicate his claim of service connection for a psychiatric disability, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  May and June 2002 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An October 2006 letter informed the Veteran of disability rating and effective date criteria and subsequent supplemental statements of the case (SSOCs) readjudicated the matter after the appellant and his representative had opportunity to respond and provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), postservice VA  records, and some private treatment records are associated with his claims file.  As explained below, further pertinent (and likely critical) evidence remains outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  In October 2012 (and May 2013), the Appeals Management Center (AMC) asked the Veteran to provide the information and releases.  He has not responded, and further development cannot proceed without his cooperation. 

The AMC arranged for VA examination of the Veteran in November 2012 (with addendum in February 2013) in conjunction with his claim.  [The Board observes that the opinions offered on examination and in the addendum are based on a less than complete factual background, and are inadequate.]  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a). 

As directed by the September 2012 and May 2013 Board remands, in October 2012 and May 2013 the AMC asked the Veteran to identify the providers of any mental health treatment or evaluation he has had and provide releases for VA to secure any private records of such evaluation or treatment.  He has not responded.  The May 2013 Board remand specifically advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claims would be considered abandoned).  The October 2012 and May 2013 letters were mailed to the Veteran's address of record, and were not returned as undelivered.  He has not responded.  More than a year has passed since the October 2012 request.

The critical facts at this stage are clear.  The Veteran has not provided the identifying information and releases necessary for VA to secure critical evidence pertaining to his claim seeking service connection for a psychiatric disability.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, in Jernigan v. Shinseki, 25 Vet. App. 220 (2012) the U.S. Court of Appeals for Veterans Claims held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere" regardless of whether an appellant has actual knowledge of what is in the regulation.  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking service connection for a psychiatric disability is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a psychiatric disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


